Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s response filed August 20, 2021 is acknowledged.  Claims 1 and 13 are amended.  Claims 1-6, 9-10, and 12-21 are pending and further considered on the merits.
Response to Amendment
	In light of applicant’s response the examiner maintains the grounds of rejection set forth in the office action filed May 17, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6, 9-10, and 12-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childs et al., USPA 2008/0017578 (Childs) in view of Johnson, US 6881336 (Johnson) and Baurmeister et al., US 6022478 (Baurmeister, IDS).
Regarding claims 1-2, Childs discloses a filtration device (abstract, figs. 2-3) comprising:
A housing with an inlet and outlet (see “feed/distributor system and permeate collection system”,  ¶ 0077-0081) and a lateral housing wall (REF 14) between the inlet and outlet;
A flat filter module with stacked functionalized membrane layers (REF 10, ¶ 0121) and intermediate layers (REF 12) arranged between the inlet and the outlet, the outer circumferential surfaces of the filter module being arranged against the lateral housing wall in a fluid tight manner (¶ 0080), said filter module having swellable membranes which increase in thickness upon swelling (see “non-woven fabrics”, “such membranes will have a surface layer of the gel that is not strengthened by the support” ¶ 0056, and “degree of swelling of the macroporous gel is changed by an environmental stimulus” ¶ 0124);
An inflow channel arranged upstream of the membrane layers and an outflow channel arranged downstream of the membrane layers (see various membrane stack embodiments having feed/permeate channels, ¶ 0076-0081); and
The intermediate layers are made of a flow permeable and compressible material (see “polypropylene” and “polyester”, ¶ 0065), a thickness of the intermediate layers corresponding to 75-125% of a thickness of the membrane layers (¶ 0062, 0148), the intermediate layers being in a fluid tight arrangement with the lateral housing wall ensuring that all fluid flow from the inflow channel to the outflow channel is through the flat membrane layers (fig. 3, ¶ 0075, 0078, 0080).
Childs further discloses that the intermediate layer can be polypropylene or polyester mesh with high porosity (¶ 0065).  While Childs is silent with respect to the basis weight or air flow rate of the intermediate layer, it can be envisaged that the material would encompass at least the basis weight and air flow rates, since the recited ranges encompass a wide span of advantageous material properties including durability and minimal interference for flow-through applications.
Additionally, Johnson discloses that filtration media spacer sheets are designed to optimize separation processes, the elements of optimization being spacer thickness and void fraction among others (C4/L35-C5/L20).  Johnson further discloses that the spacer sheet can be made of materials to optimize the basis weight of the filtration module (C7/L36-53).
At the time of invention it would have been obvious to one having ordinary skill in the art to optimize the intermediate layer of Childs to encompass the basis weight and air flow rate in relation to the membrane layers, since each of these variables are recognized as result effective variables (in light of Johnson) and discovering an 
Lastly, Childs does not explicitly disclose that the intermediate layers are formed from a nonwoven compressible material.  However, Baurmeister discloses filtration devices (abstract, fig. 14) comprising a membrane stack (REF 22) separated by nonwoven spacer layers (REF 26, C14/L56-65) where the spacer layers are elastic, reversibly compressible (C15/L1-15), and installed in relation to filtration layers in a relaxed, i.e. uncompressed state (C17/L41-44).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify Childs to utilize the compressible nonwoven spacer layers as described in Baurmeister in order to improve the method of manufacture by compressibly inserting spacer layers and membrane layers together within a fluid-tight housing (Baurmeister, C15/L1-15).
Regarding claim 3, modified Childs discloses that the intermediate layer is made of a synthetic polymer (¶ 0065).
Regarding claim 4, modified Childs discloses a filtration device wherein the intermediate layer has lower flow resistance than the membrane layers (¶ 0058).
Regarding claim 5, modified Childs discloses a filtration device wherein the thickness of the intermediate layers are variable (¶ 0058).  Further limitations drawn to predetermined thicknesses based on another property are not considered since they are purely functional with respect to the filtration device and do not impart structural limitations to the claim.  Since Childs discloses a device having the preferred thickness 
Regarding claim 6, Johnson further discloses a filtration device wherein an inflow channel has a compressible and flow permeable intermediate layer (see “feed spacer sheet”, abstract).
Regarding claim 9, modified Childs discloses a filtration device wherein the membrane layers are adsorption filters with identical adsorption properties (¶ 0051).
Regarding claim 10, modified Childs discloses a filtration device that is a sterile connectable component to other components (figs. 4A-B, ¶ 0052-0053).
Regarding claim 12, modified Childs discloses a filtration device wherein the membrane layers are adsorption filters with different adsorption properties (Table 1).
Regarding claims 13-21, modified Childs is relied upon in the rejections set forth above.  Childs further discloses that the filtration device can be of a spiral-wound configuration (¶ 0067) that ensures all fluid flow from the inflow channel to the outflow channel is through the web-shaped membrane layer of the spiral wound module (¶ 0081), all other components being the same as those recited above.
Response to Arguments
Applicant's arguments filed August 20, 2021 have been fully considered but are not found persuasive.
Applicant argues that the combination of Childs and Baurmeister would be unsuitable due to the compressed nature of the spacers during manufacture of the filter element disclosed in Baurmeister.  Specifically, applicant contends that under compression, the spacer layers provided in Baurmeister would no longer have potential 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIRK R. BASS
Primary Examiner
Art Unit 1779

/DIRK R BASS/Primary Examiner, Art Unit 1779